Title: To Thomas Jefferson from William Short, 26 March 1808
From: Short, William
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Havre de Grace—Saturday 26 Mch 1808
                     
                  
                  I have been so often disappointed that I was determined not again to announce my visit to Washington, until I should have set out—I left Philadelphia yesterday, & shall arrive on tuesday or wednesday—Since the roads have been in a travelling condition, I have been detained from day to day by various business with persons at New York & therefore out of my control—It was important to be done with them before I left Philadelphia, & foreboded that Congress would still remain in session for some time—I wrote some time ago to Mr Cutts as to the lodgings under his roof—He very civilly assured me that he & his party wished me there, but added that candor obliged him to  say that he feared I should not find them such as I had been used to—As the locality pleases me, & as I am acquainted with Mr and Mrs. Cutts, I shall stop there at a venture.—I have real pleasure in the anticipation of again seeing you, & beg you to receive assurances of the best wishes of, dear Sir, yours most sincerely & truly
                  
                     W Short 
                     
                  
               